 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMary Thompson Hospital, Inc. and Hospital Employ-ees Labor Program of Metropolitan Chicago, Peti-tioner. Case 13-RC-14910May 22, 1979DECISION ON REVIEWBY MEMBERS PENELLO, MURPHY, AND TRUESDALEOn December 22, 1978, the Regional Director forRegion 13 issued his Decision and Direction of Elec-tion en the above-entitled proceeding, in which hedirected a self-determination election in a votinggroup from which he excluded the unrepresentedtechnical employees. Thereafter, in accordance withthe National Labor Relations Board Rules and Regu-lations, Series 8, as amended, the Employer filed atimely request for review, contending, inter alia, thatsuch exclusion was inappropriate as the unit currentlyrepresented by the Petitioner includes some techni-cals. The Petitioner opposed review.By telegraphic order dated January 24, 1979, theNational Labor Relations Board granted the requestfor review as to the scope of the voting group, de-ferred ruling as to all other issues, and stayed theelection pending decision on review. Thereafter, Re-spondent Employer filed a motion to consolidate theinstant case with Case 13-CA-18147 pending beforethe Board on a Motion for Summary Judgment onthe ground that both cases involve common and over-lapping issues concerning the scope of the votinggroup, comprised of certain of the Hospital's nonpro-fessional employees.' The Petitioner herein opposedsuch motion. Both parties filed briefs on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review,2includ-J The Regional Director took official notice of (1) regional records pertain-ing to this Employer; (2) Case 13-RC-14798, pursuant to which the Interna-tional Union of Operating Engineers Local 399, AFL-CIO, was certified onSeptember 15, 1978, as representative of all the Employer's licensed station-ary engineers; and (3) Case 13-CA-18147, in which the Respondent Em-ployer is charged with violating Sec. 8(a(I) and (5) for refusing to honorsuch certification. On the basis of the foregoing, the Regional Director de-nied the Employer's request that the stationary engineers be included in thevoting group in the instant case. The Employer requested review of suchexclusion and reconsideration of the record in the underlying representationcase. We hereby deny these requests and the motion for consolidation. Thequestion of the propriety of the certified unit of stationary engineers is with-out bearing on the issues before the Board in the instant case: all representedemployees are excluded from the voting group found appropriate for self-determination.2 Specifically, the scope of the voting group. The request for review ishereby denied as to all other issues raised, with all reservations noted else-where in this Decision. See fns. , 3. 12, and 13.ing the submissions of the parties, and finds that theappropriate voting group under the circumstances inthis case must include all of the Employer's unrepre-sented technical employees3for the following reasons:The Employer is a nonprofit health care institutionin Chicago, Illinois. In 1972, the Employer and Hos-pital Employees Labor Program of Metropolitan Chi-cago (hereinafter the Petitioner or H.E.L.P.) enteredinto a private election agreement which resulted inH.E.L.P. being elected as the collective-bargainingrepresentative of some of the Employer's service andmaintenance employees and all of its licensed practi-cal nurses (LPNs). This unit now consists of approxi-mately 135 of the Employer's 440 employees. The Pe-titioner filed the instant petition seeking to representin a residual unit, or, alternatively, have a self-deter-mination election among, a group consisting of allunrepresented service and maintenance employees4and all business office clericals,5but excluding all theunrepresented technical employees. The Regional Di-rector found that the proposed residual unit wouldnot be appropriate, but that the petitioned-for em-ployees and all business office clericals would consti-tute an appropriate voting group for a self-determina-tion election.Thus, the Regional Director found it unnecessaryto include the unrepresented technical employees inthe voting group, notwithstanding the fact that LPNsare included in the existing unit. The Regional Direc-tor reasoned that the technical employees may consti-tute an appropriate unit and properly be excludedbecause they have been omitted since 1972 from thehistorical bargaining unit which included LPNs. Insupport of the above, the Regional Director placedreliance on Bay Medical Center, Inc.,6where theBoard held that a separate bargaining history forI In view of this determination, we find it unnecessary to determinewhether or not the Regional Director correctly determined that the followingexcluded classifications are technical employees: respiratory technicians andregistry eligible respiratory therapists; X-ray technicians I and II; medicallab technician (registered) and medical lab technicians (eligible). In eitherevent, they are eligible to vote in the election we direct herein.' We are unable to determine whether the only maintenance employees inissue are stationary engineers currently represented by the Operating Engi-neers Local 399, AFL-CIO.I The parties stipulated to the inclusion of all business office clericals in thevoting group.6 218 NLRB 620 (1975) (Members Kenned) and Penello dissenting). Werepeat here that the Board in that case carefully stated that it wished "toreiterate that our exclusion of LPNs from this technical unit is restricted tothe facts of this particular case." In that case, inclusion of represented LPNswith other technicals in the requested technical unit would have requiredupsetting an existing bargaining relationship with the LPNs' separate bar-gaining representative while inclusion of the unrepresented LPNs wouldhave had the "anomalous effect of fractionalizing the representation of theLPNs." Bay Medical Center is not apposite precedent for the exclusion ofother technicals from a unit which includes LPNs with service and mainte-nance employees represented by the same labor organization seeking to en-large the existing unit. Rather, the exclusion of other technical employees inthe present situation has the anomalous effect of perpetuating the fractional-ization of the representation of technicals, analogous to the anomaly theBoard tried in that case to avoid.242 NLRB No. 83440 MARY THOMPSON HOSPITAL, INC.LPNs justified finding appropriate a unit of technicalemployees excluding LPNs, and also cited St. JosephHospital & Medical Center,7where the Board indi-cated that it would not disturb bargaining units estab-lished by the parties before the 1974 health careamendments so long as they did not contravene theAct or established Board policy. In conclusion, hestated that "[w]ith respect to the other [excluded]technical employees, there is no history of collectivebargaining or other factors upon which to justify theirinclusion with the service and maintenance employ-ees," and rejected the Employer's arguments based onthe lack of any separate and distinct community ofinterest of these technical employees.'The Employer contends, inter alia, that the Re-gional Director failed properly to apply Board prec-edent with respect to self-determination elections andthat such precedent mandates the inclusion of all un-represented employees who qualify for inclusion inthe unit sought to be perfected and, at a minimum,requires the voting group to be coextensive with theexisting unit. We agree. The determinative factor hereis the appropriateness of the unit possibly perfectedthrough the addition of the voting group. To be ap-propriate, the voting group must at least include allunrepresented employees of the same type or cate-gory included in the existing unit so that their addi-tion would "complete" or "correct" the existing unitso as to bring it into conformity with some unit whichthe Board would find appropriate for the health careindustry.9In the circumstances here, because the ex-'219 NLRB 892 (1975). In the instant case, the issue is not, as it was in St.Joseph, supra, whether the present bargaining unit is appropriate, but ratherwhether the voting group sought to be added by the Petitioner is appropri-ately constituted.s The Regional Director cited Nathan and Miriam Barnert Memorial Hos-pital Association d/b/a Barnerr Memorial Hospital Center, Inc., 217 NLRB775 (1975) (Members Kennedy and Penello dissenting). In the instant casethe issue is not, as it was in Barnert, whether all technical employees share aseparate community of interest from those shared by service and mainte-nance employees but rather whether the unrepresented technicals have agreater community of interest with one another than they have with theEmployer's represented technical employees. Barnert is not precedent forexcluding technicals despite the critical presence of LPNs in the existing unit.See SI. Luke's Hospital, 234 NLRB 130 (1978), holding that similarly unrep-resented technical employees do not constitute a "different category" fromthat employer's represented technicals, including LPNs.9 We regard this requirement as consistent with our refusal to approvemost "residual" units in this industry and with our suggestions as to accept-able alternatives in such cases as Levine Hospital of Hayward. Inc.. 219NLRB 327, 328 (1975), and McKeesport Hospital, 220 NLRB 1141, 1142(1975). Such a requirement is implied in Oakwood Hospital Corporation, 219NLRB 620 (1975), wherein the Board dismissed as inappropriate a petitionisting incomplete unit contains some but not all ser-vice, maintenance, and technical employees, the mini-mal appropriate voting group must at least include allunrepresented service, maintenance, and technicalemployees, thereby possibly perfecting an all service,maintenance, and technical employee unit of the typethe Board has found appropriate in the industry.'"During the course of the hearing herein, the partiesagreed to include the business office and other cleri-cals. As a consequence, they have changed the con-tours of the unit possibly to be perfected into an allnonprofessional employee unit, another type theBoard has found to be appropriate." Accordingly, weshall direct that the self-determination election hereinbe conducted in the following voting group:All unrepresented full-time and regular part-timenonprofessional employees' employed by MaryThompson Hospital, Inc., but excluding cur-rently represented employees, all confidentialemployees, all temporary employees and all pro-fessional employees,'3guards and supervisors asdefined in the Act.Accordingly, the case is remanded to the RegionalDirector for the purpose of conducting an electionpursuant to his Decision and Direction of Election, asmodified herein, except that the eligibility payroll pe-riod therefor shall be for that ending immediately be-fore the date of this Decision on Review and a revisedeligibility list, containing the names and addresses ofall eligible voters, must be filed by the Employer withthe Regional Director for Region 13 within 7 days ofthis date of the Decision on Review.which sought a Globe election among a limited number rather than all un-represented service clericals in a hospital, apparently the only unrepresentedservice and maintenance employees.'0 E.g., McKeesporr Hospital, supra. The Petitioner argues that, becausethere are no technical employees in the existing bargaining unit other thanthe licensed practical nurses, it is not a mixed unit. We find no merit to thisargument. See St. Luke's Hospital, supra." E.g., National G. South, Inc., a Wholly Owned Subsidiary of NationalLiving Centers, Inc., d/b/a Memorial Medical, 230 NLRB 976, 979 (1977).12 We agree with the Employer's contention that Pawating Hospital Associ-ation, 222 NLRB 672 (1976), depends upon a finding that the high schoolstudents therein had a certain termination date, making them temporaryemployees and properly excluded from the unit as such and is not authorityfor an exclusion on the ground that they per se did not share a community ofinterest with unit employees because they were paid lower wages and did notreceive fringe benefits. We have insufficient facts upon which to base a find-ing as to the high school coop students, and we therefore amend the Re-gional Director's Decision to permit the high school co-op students to votesubject to challenge.3 As the Regional Director made no determination as to their status, weshall permit the nurse technicians to vote subject to challenge as profession-als.441